         Case 2:17-cv-00598-JZB Document 123 Filed 08/27/20 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                    AUG 27 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 AZERBAIJAN MINISTRY OF                         No. 19-16371
 DEFENSE; et al.,
                                                D.C. No. 2:17-cv-00598-JZB
               Plaintiffs - Appellees,
                                                U.S. District Court for Arizona,
   v.                                           Phoenix

 ROBERT REISH, an Individual,                   MANDATE

               Defendant - Appellant.


        The judgment of this Court, entered August 05, 2020, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Quy Le
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
